Vann, J.
—I dissent upon the ground that it was for the jury to say whether the driver exercised the care required by the circumstances, when, after coming to a full stop, he drove on “ pretty fast, at a good gait,” standing in the middle of the platform, without looking to see, or getting in a position *123where he could see whether his car would strike the section of sewer pipe, or whether there was any one in the trench who mig'ht be injured, or taking any precaution' to prevent injury to those engaged in making the excavation.
Judgment reversed and new trial granted, costs to abide event.